COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Annunziata
Argued at Norfolk, Virginia


DIANE HARRIS RAGSDALE

v.   Record No. 1792-98-1

THOMAS H. RAGSDALE                           OPINION BY
                                     JUDGE ROSEMARIE ANNUNZIATA
THOMAS H. RAGSDALE                         JULY 27, 1999

v.   Record No. 1797-98-1

DIANE HARRIS RAGSDALE


      FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                  H. Thomas Padrick, Jr., Judge

           Carl W. Isbrandtsen for Diane Harris
           Ragsdale.

           Moody E. Stallings, Jr. (Kevin E.
           Martingayle; Stallings & Richardson, on
           briefs), for Thomas H. Ragsdale.


     Diane Harris Ragsdale (“wife”) and Thomas H. Ragsdale

(“husband”) have separately appealed various rulings of the

trial court.   Wife contends the court erred by decreeing in its

amended final decree of divorce that she is not entitled to

receive:   (1) the amount by which her share of the parties’

investment accounts appreciated in value between March 31, 1997

and the date of distribution; and (2) interest on that portion

of the equitable distribution award reflecting her share of

husband’s medical practice.    Husband contends the court erred
by:   (1) awarding wife child support in excess of the statutory

guidelines amount; and (2) awarding wife attorney’s fees and

costs.    We find no error in the trial court’s rulings and affirm

its decision.

                                  I.

           VALUATION AND DISTRIBUTION OF INVESTMENT ACCOUNTS

        Husband and wife were married on June 21, 1980 in Memphis,

Tennessee.    The parties had two children:   Anne Lacey Ragsdale,

born December 3, 1985, and James Andrew Ragsdale, born May 24,

1987.    On August 15, 1995, wife filed a bill of complaint

seeking a divorce on the ground of adultery.    Husband filed his

answer to the bill of complaint on August 30, 1995.    On December

8, 1995, the court entered a “Decree Pendente Lite” enjoining

each party “from transferring, encumbering or disposing of any

marital asset without the prior consent of both parties or leave

of this Court.”    Notwithstanding the entry of the court’s

pendente lite decree, husband transferred marital funds in

several investment accounts to his individual retirement account

where the funds lost earnings because of a decrease in the

applicable rate of interest.

        In order to arrive at an accurate valuation of the funds

which had been transferred from the marital accounts to

husband’s separate account, the parties entered a consent order

on April 21, 1997, stating that, “[f]or the purposes of

equitable distribution, the plaintiff and the defendant are each

                                 - 2 -
entitled to fifty-percent of the value of all of the marital

property.”    A second consent order entered on the same day

provided as follows:

             The starting valuation date in connection
             with all marital investments and retirement
             accounts shall be on the date of separation,
             however, the parties shall submit evidence
             as to the rate of appreciation of all
             accounts, so that ultimately, using
             financial information obtained through
             March, 1997, the Commissioner shall
             determine what value each account would have
             as of March 31, 1997 . . . .

At a May 1, 1997 hearing before the Commissioner, wife

introduced an exhibit, prepared with the cooperation of both

parties’ accountants, showing the value of the parties’

investment accounts as of the date of separation, 1 the actual

value of the accounts on March 31, 1997, and the “pro-forma”

value of the accounts on March 31, which reflected their value

after factoring in the appreciation in value the accounts would

have generated had husband not withdrawn any funds after the

parties’ separation.    The pro-forma value of the accounts was

stated to be $696,265.    When wife moved to introduce Exhibit 16,

counsel for both parties had the following discourse before the

Commissioner:

             [Husband’s Counsel]: Mr. Commissioner, I
             think we have an agreement in theory. There
             is some mechanism that my client is
             concerned about how it’s going to be done.

     1
         The separation date is listed as August 18, 1995.



                                 - 3 -
          If I understand what [wife’s counsel] is
          presenting, so the Commissioner understands,
          there’s a figure of six hundred and
          ninety-six thousand two hundred and
          sixty-five dollars. It’s my understanding
          that what [wife’s counsel’s] position is,
          that will be divided equally, with a
          transfer going in a QUADRO to [wife], with
          her receiving credit for assets that are
          already in her name.

          [Wife’s Counsel]: That’s exactly correct.
          The last two entries [on the exhibit], which
          are the HR-10 entries, are [husband’s]
          retirement account. We will prepare a
          QUADRO and he will transfer fifty percent of
          the value, fifty percent of the value on
          3-31-97, whatever that math turns out to be,
          fifty percent by way of a QUADRO to [wife].

     In his report filed on September 3, 1997, the Commissioner

recommended that each party be awarded fifty percent of the

value of the investment accounts as of March 31, 1997, which

equaled $348,132.50.   The Commissioner did not recommend an

award providing for the equitable distribution of any

appreciation in the investment accounts accruing after the March

31 valuation date.

     Wife filed an exception to the Commissioner’s failure to

recommend that she be awarded appreciation in the value of her

half of the accounts accruing between March 31, 1997 and the

date husband transferred the award.    Wife asserted that the

failure to make such an award violated the parties’ April 21,

1997 consent order, which provided that each party is entitled

to fifty percent of the value of all marital property.



                               - 4 -
     In its final decree of divorce entered March 13, 1998, the

trial court sustained wife’s exception to the Commissioner’s

report and agreed that wife was entitled to any appreciation in

the accounts accruing between March 31, 1997 and the date of the

transfer.   Both parties sought reconsideration of the court’s

ruling, after which the court modified the final decree by

letter.   Citing Code § 20-107.3(A) and Fahey v. Fahey, 24 Va.

App. 254, 481 S.E.2d 496 (1997) (en banc), the court reversed

itself on the issue of appreciation, according the investment

accounts the value which was established at the Commissioner’s

hearing and ruling that any appreciation enjoyed by the accounts

after the valuation date would be awarded to husband as the

holder of the accounts. 2


     2
       The court’s amended final decree of divorce, subsequently
entered on July 8, 1998, reads in pertinent part:

                 The value of [the] investment accounts
            as of March 31, 1997, $696,265.00, was
            agreed upon. Each party is entitled to 50%
            of the value of the investment accounts, or
            $348,132.50 . . . .
                 The parties have agreed, pursuant to
            the Consent Order of this Court dated April
            21, 1997, paragraph 7, that the plaintiff
            and the defendant are each entitled to 50%
            of the value of all marital property, and
            said investment accounts are marital
            property.
                 The plaintiff is not entitled to
            appreciation on said investment accounts
            from March 31, 1997 until the date of
            transfer or payment of the equitable
            distribution award. Any appreciation or
            depreciation of the investment accounts


                                - 5 -
     We find no error in the decision of the court to exclude

from wife’s award any appreciation of the investment accounts.

Wife’s reliance on Wagner v. Wagner, 16 Va. App. 529, 431 S.E.2d
77 (1993) (en banc), and Mitchell v. Mitchell, 4 Va. App. 113,

355 S.E.2d 18 (1987), is misplaced. 3   In neither of these cases

had the parties agreed to the date upon which the assets in

question were to be valued.   Indeed, as we noted in Mitchell,

the trial court’s authority to select a valuation date arises in

the absence of an agreement between the parties.    See id. at

118, 355 S.E.2d at 21.   Here, by consent order, both husband and

wife agreed to the date to be used for valuating the investment

funds, stating that evidence of their value as of March 31, 1997

was to be presented for the Commissioner’s consideration.

Moreover, both parties represented before the Commissioner that

they had agreed to equally divide the investment accounts by

their pro-forma value as of March 31, 1997.    The parties are


          shall inure to the benefit (or detriment) of
          the party holding that asset, for the
          reasons stated in the Court’s letter opinion
          dated May 18, 1998 . . . .
     3
       In Mitchell, we held that, in the absence of an agreement
between the parties as to the valuation date of marital
property, the trial court must value the property in a manner
that will provide the most current and accurate information
available and that avoids inequitable results. See Mitchell, 4
Va. App. at 118, 355 S.E.2d at 21. In Wagner, we affirmed the
trial court’s decision to re-value marital property upon remand
of the case because such re-valuation enabled the court to
obtain the most accurate valuation and equitable distribution.
See Wagner, 16 Va. App. at 531-32, 431 S.E.2d at 78-79.


                               - 6 -
bound by that agreement.     See Lockhart v. Baxter, 12 Va. App.
600, 605, 405 S.E.2d 434, 437-38 (1991) (finding no abuse of

discretion in the trial court’s award of attorney’s fees to wife

when evidence demonstrated that husband voluntarily signed a

consent order and property settlement agreement providing for

the payment of such fees).

     Although the trial court erroneously relied on Fahey in

denying wife’s motion for an award reflecting appreciation in

the investment accounts, we will not disturb the trial court’s

decision because it reached the correct result. 4   See Dziarnowski

v. Dziarnowski, 14 Va. App. 758, 762, 418 S.E.2d 724, 726 (1992)

(“When a trial court reaches the correct result for the wrong

reason, its judgment will be upheld on appeal.”).

                                  II.

         INTEREST ON THE AWARD OF HUSBAND’S MEDICAL PRACTICE

     In the final decree of divorce entered March 13, 1998, the

trial court valued husband’s medical practice at $70,000 and,

pursuant to the parties’ agreement to divide all marital

property equally, ordered husband to pay wife $35,000.    Upon



     4
       Fahey is inapposite. In that case, we found that a
modification of a qualified domestic relations order was
precluded solely by the dictates of Code § 20-107.3(K)(4), the
statutory provision which limits a court’s authority to modify
any order affecting any pension plan or retirement benefits.
See Fahey, 24 Va. App. at 256-57, 481 S.E.2d at 497. The sole
issue addressed in Fahey is not presented here.



                                 - 7 -
wife’s motion for reconsideration of the final decree, the court

set aside the final decree on April 3, 1998, “in order to give

the parties and the [c]ourt time to resolve certain issues.”

     At a hearing on May 15, 1998, the court heard argument as

to whether wife was entitled to receive the appreciation in

value of her share of the accounts.    On July 8, 1998, the court

entered the amended final decree of divorce, modifying its

position as to the distribution of the parties’ investment

accounts but leaving unchanged the court’s original award of

$35,000 to wife as her share of husband’s medical practice.

     On appeal, wife does not dispute the court’s valuation of

the practice.   Rather, wife asks that she be awarded pre-decree

and post-decree interest on her share of the medical practice

from March 31, 1997, the date of valuation, until the date that

husband actually paid her share of the award after the entrance

of the amended final decree of divorce, some sixteen months

later.

     Code § 8.01-382 provides in relevant part as follows:

          In any action at law or suit in equity, the
          verdict of the jury, or if no jury the
          judgment or decree of the court, may provide
          for interest on any principal sum awarded,
          or any part thereof, and fix the period at
          which the interest shall commence. The
          judgment or decree entered shall provide for
          such interest until such principal sum be
          paid. If a judgment or decree be rendered
          which does not provide for interest, the
          judgment or decree awarded shall bear
          interest from its date of entry, at the rate


                               - 8 -
          as provided in § 6.1-330.54, and judgment or
          decree entered accordingly . . . .

As established by the Supreme Court of Virginia in Dairyland

Ins. Co. v. Douthat, Code § 8.01-382 “draws an important

distinction between prejudgment and postjudgment interest.”     248
Va. 627, 631, 449 S.E.2d 799, 801 (1994).

     The award of prejudgment interest is discretionary, a

matter committed to the trier of fact, “who ‘may provide for’

such interest and fix the time of its commencement.”     Id.   See

Marks v. Sanzo, 231 Va. 350, 356, 345 S.E.2d 263, 267 (1986)

(stating that “whether interest should have been awarded and, if

so, from what date interest should run, were matters within the

sound discretion of the chancellor”).   “‘[P]rejudgment interest

is normally designed to make the plaintiff whole and is part of

the actual damages sought to be recovered.’”   Dairyland, 248 Va.

at 631, 449 S.E.2d at 801 (quoting Monessen Southwestern Ry. v.

Morgan, 486 U.S. 330, 335 (1988)).

          The award of prejudgment interest is to
          compensate Plaintiff for the loss sustained
          by not receiving the amount to which he was
          entitled at the time he was entitled to
          receive it, and such award is considered
          necessary to place the [plaintiff] in the
          position he would have occupied if the party
          in default had fulfilled his obligated duty.

Marks, 231 Va. at 356, 345 S.E.2d at 267 (quoting

Employer-Teamsters, Etc. v. Weatherall Concrete, 468 F. Supp.
1167, 1171 (1979)).



                              - 9 -
     In this case, we find no abuse of discretion in the trial

court’s failure to award interest to wife on her share of

husband’s medical practice before the entry of the court’s

amended final decree of divorce.   Husband had no obligation to

pay wife her share of the practice until the court made its

equitable distribution award and ordered him to make payment in

accordance with it.   See Decker v. Decker, 22 Va. App. 486, 493,

471 S.E.2d 775, 778 (1996) (stating that a court may speak only

through its written orders).   Although the court originally

awarded wife $35,000 for the practice by its final decree of

March 13, 1998, the court set aside that decree.     Thus, wife was

not entitled to her share of husband’s practice until the court

reinstated wife’s award by the amended final decree of divorce

of July 8, 1998.   See Marks, 231 Va. at 356, 345 S.E.2d at 267

(stating that prejudgment interest is intended to compensate a

plaintiff for losses “‘sustained by not receiving the amount to

which he was entitled at the time he was entitled to receive it

. . . .’” (quoting Employer-Teamsters, 468 F. Supp. at 1171)).

     In contrast to the discretionary nature of prejudgment

interest, wife is entitled to post-decree interest on her

equitable distribution award as a matter of law.      See Dairyland,

248 Va. at 631, 449 S.E.2d at 801.      By statute, a judgment or

decree that does not provide for interest “shall bear interest

from its date of entry” at the rate established by Code

§ 6.1-330.54.   See Code § 8.01-382.     “[P]ostjudgment interest is

                               - 10 -
not an element of damages, but is a statutory award for the

delay in the payment of money actually due.”    Dairyland, 248 Va.

at 632, 449 S.E.2d at 801.

     However, we find that wife is not entitled to receive

post-decree interest on her share of husband’s practice.    The

amended decree instructed husband to pay wife her share within

thirty days of its entry.    Wife does not allege, nor does the

record reflect, that husband failed to transfer her share within

the time allotted by the court.    Thus, there has been no “delay

in the payment of money actually due” that might justify the

award of postjudgment interest in this case.    See id.

                                 III.

                             CHILD SUPPORT

     Husband argues that the trial court erred by deviating from

the child support guidelines in consideration of the expenses

being incurred for the payment of his children’s tuition at a

private school.   Husband does not dispute his ability to pay for

his children’s private education but contends the court’s

decision was erroneously based on wife’s claim that the parties

had agreed to provide private schooling for their children.

Husband argues, in the alternative, that he never agreed to

continue paying for the children’s private education after

divorce and that, even had the parties reached such an agreement

during the marriage, it could not bind either of them once the



                                - 11 -
marriage dissolved.   We find husband’s arguments unpersuasive as

he mischaracterizes the basis for the court’s award.

     In his September 3, 1997 report, the Commissioner reported:

          [b]ased on the financial circumstances of
          the parties, $1,500 per month would be an
          appropriate amount of child support,
          however, so long as the children are in
          Norfolk Academy, a circumstance agreed upon
          by both parties, the amount of child support
          should be $2,000 per month.

     The trial court agreed that husband should pay child

support in excess of the guidelines set forth in Code § 20-108.2

and required him to pay $2,315.02 per month.   The court’s

decision to deviate from the guidelines amount was properly

based on numerous considerations, of which the parties’

agreement was only one.   The court incorporated the following

remarks at a hearing on February 6, 1998 into the amended final

decree of divorce:

          [I] find[] . . . that the parties had agreed
          the children should go [to Norfolk Academy],
          that they have been there from the beginning
          of their education. It would be disruptive
          to change that procedure. The standard of
          living which was created during the marriage
          allowed them to go to this particular
          private school and it was established that
          this would be the case during the marriage.
          Also, that’s included up under the thirteen
          contributions, monetary, nonmonetary, of
          each party to the well-being of the family,
          and also other factors because, as I have
          mentioned previously, the children’s routine
          would be disrupted and the reason the
          parties are divorcing is because of the
          father’s adultery.



                              - 12 -
       “The determination of child support is a matter of

discretion for the trial court, ‘and such awards will not be

reversed on appeal unless plainly wrong or unsupported by the

evidence.’”    Vissicchio v. Vissicchio, 27 Va. App. 240, 253, 498
S.E.2d 425, 432 (1998) (quoting Young v. Young, 3 Va. App. 80,

81, 348 S.E.2d 46, 47 (1986)).   Although the amount of child

support called for by the guidelines set forth in Code

§ 20-108.2 is presumptively correct, this presumption may be

rebutted by evidence pertaining to, inter alia, the ability of

each party to provide child support, the best interests of the

child, the standard of living enjoyed by the family during the

marriage, and other factors “necessary to consider the equities

for the parents and children.”   Code § 20-108.1(B).    See Niemiec

v. Dep’t of Soc. Servs., Div. of Child Support Enforcement, 27
Va. App. 446, 450-51, 499 S.E.2d 576, 579 (1998).     Moreover, in

Solomond v. Ball, we stated that a parent may be required to pay

for private educational expenses, even though such expenses

exceed the guidelines, when there is a demonstrated need for the

child to attend private school and the parent has the ability to

pay.    See 22 Va. App. 385, 391, 470 S.E.2d 157, 160 (1996).

Among the factors that are relevant to determining whether there

is a need for private education, the court may consider the

child’s “attendance at private school prior to the separation

and divorce” and the family’s tradition.    See id.



                               - 13 -
     We find that the court considered the relevant factors in

making its award of child support and that a deviation from the

guidelines amount was warranted.   The evidence establishes the

children’s need to continue their private education at Norfolk

Academy.   During the marriage, the parties sent their children

to private school.   Both children attended Norfolk Academy

before the parties’ separation and continued to do so after the

separation.   Based on the children’s prior and continuing

attendance at Norfolk Academy, and the disruption to the

children’s education that would necessarily accompany a transfer

to public school, we find that the evidence demonstrates the

children’s need to continue their education at Norfolk Academy.

Moreover, given the success enjoyed by the children at Norfolk

Academy, the evidence supports the conclusion that their

continued attendance at the Academy is in their best interest

and avoids the inequitable result of penalizing them as a

consequence of their parents’ separation and divorce.

Accordingly, we affirm the trial court’s decision to deviate

from the child support guidelines in making its child support

award.

                                IV.

                     AWARD OF ATTORNEY’S FEES

     Husband also contends the trial court erred in awarding

attorney’s fees and various costs to wife.   In his report, the



                              - 14 -
Commissioner addressed the issue of attorney’s fees and costs as

follows:

           [W]ife has submitted a statement for
           attorney’s fees in the amount of $28,427.50
           and costs of $4,426.58 . . . . Having
           observed the conduct of the parties and
           counsel and considering the evidence,
           including . . . wife’s statement for
           attorney’s fees, this Commissioner is of the
           opinion that much of the time spent prior to
           the hearing was generated by ill feeling
           between the parties resulting in extensive
           efforts and procedures that would otherwise
           not have been necessary. Evidence in the
           record does not explain or justify the
           amount of the award sought by . . . wife.
           The key to a proper award of counsel fees is
           reasonableness under all the circumstances.
           Cooke v. Cooke, 23 Va. App. 60, 65, 66
           (1996). Accordingly, your Commissioner
           recommends that . . . wife be reimbursed in
           the amount of $15,000 for attorney’s fees
           and $3,000 for costs. In addition, . . .
           wife has submitted a statement in the amount
           of $11,450 . . . in accounting fees. Of
           that amount, she should be reimbursed
           $4,200.

After overruling both parties’ exceptions to the Commissioner’s

report, the trial court adopted the Commissioner’s

recommendations and awarded wife $15,000 for attorney’s fees,

$3,000 for costs, and $4,200 for accounting fees.

     Husband argues wife “over-litigated” her case as a trial

tactic, driving up her attorney’s fees and costs unnecessarily.

Without citing any examples from the record, husband alleges

that wife caused an “absurd number” of court appearances, an

“excessive amount” of discovery, and “endless fighting over the

most infinitesimal details.”   With respect to the trial court’s

                               - 15 -
award of costs, husband contends “[t]he record is devoid of any

support for [the] bill from [wife’s] accountant, and there is no

reason why [he] should be responsible for paying . . . copying

and other litigation expenses . . . .”   We find no merit in

husband’s contentions and affirm the decision of the trial

court.

     The award of attorney’s fees is committed to the sound

discretion of the trial court and is reviewable on appeal only

for an abuse of discretion.   See Theismann v. Theismann, 22 Va.

App. 557, 574, 471 S.E.2d 809, 817, aff’d upon reh’g en banc, 23
Va. App. 697, 479 S.E.2d 534 (1996); Poliquin v. Poliquin, 12
Va. App. 676, 681, 406 S.E.2d 401, 405 (1991).   “Where the

husband is in a clearly superior financial position and his

infidelity precipitated dissolution of the marriage, the trial

court may properly award attorney’s fees to the wife.”

Theismann, 22 Va. App. at 574, 471 S.E.2d at 817.    The key to a

proper award of fees is “reasonableness under all of the

circumstances revealed by the record.”    Westbrook v. Westbrook,

5 Va. App. 446, 458, 364 S.E.2d 523, 530 (1988).

     Here, husband’s infidelity precipitated the dissolution of

the parties’ marriage, and husband was in a clearly superior

financial position.   Husband’s gross income as a physician was

determined to be $14,500 per month.    In comparison, wife did not

work outside the home during much of the marriage and had only

re-entered the work force as a teacher several months prior to

                              - 16 -
the parties’ separation.   Furthermore, the record fails to

support husband’s allegation that wife unnecessarily prolonged

the litigation as a trial tactic to drive up costs, and wife

presented detailed billing statements in support of her petition

for attorney’s fees.

     In short, the trial judge had sufficient evidence to

determine the reasonableness of the attorney’s fees requested by

wife and to make its award.   Accordingly, we do not find any

abuse of discretion in the trial court’s decision on this issue.

See Poliquin, 12 Va. App. at 681, 406 S.E.2d at 405.

     We further find that the court properly awarded $7,200 in

accountant fees and litigation costs and that its award was

based on the evidence presented.

     The decision of the trial court is affirmed. 5

                                                      Affirmed.




     5
       Wife’s request for an award of attorney’s fees and costs
incurred on these appeals is denied.


                              - 17 -